      CASE 0:16-cr-00246-JRT-SER Document 663 Filed 04/12/19 Page 1 of 2

                         UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                        Criminal No. 16-246 (JRT/FLN)

                                Plaintiff,

 v.                                                          ORDER

 JEROME C. RUZICKA (1),
 and
 W. JEFFREY TAYLOR (3),

                             Defendants.


       Benjamin Langner, Surya Saxena, Assistant United States Attorneys,
       OFFICE OF THE UNITED STATES ATTORNEY, 600 United States
       Courthouse, 300 South Fourth Street, Minneapolis, Minnesota 55415, for
       plaintiff.

       John C. Conard, JOHN C. CONARD PLLC, 310 Fourth Avenue South,
       Suite 5010, Minneapolis, MN 55415, for defendant Ruzicka.

       William J. Mauzy, Casey T. Rundquist, LAW OFFICES OF WILLIAM J.
       MAUZY, 510 First Avenue North, Suite 610, Minneapolis, MN 55403, for
       defendant Taylor.

       Defendants Ruzicka and Taylor are currently required to voluntarily surrender to

the Bureau of Prisons on April 22, 2019 and recently filed motions to extend that date.

(Docket Nos. 661, 662)

       Based upon all of the files, records, and proceedings herein, IT IS HEREBY

ORDERED THAT Defendant Taylor’s Second Motion for Extension of Time to

Surrender (Docket No. 661) and Defendant Ruzicka’s First Motion for Joinder of

Defendant Taylor’s Motion to Extend Report date (Docket No. 662) are GRANTED. The
     CASE 0:16-cr-00246-JRT-SER Document 663 Filed 04/12/19 Page 2 of 2

voluntary surrender date for defendants Ruzicka and Taylor is now set for 11:00 a.m. on

June 3, 2019 at a facility as designated by the Bureau of Prisons.

DATED: April 12, 2019
at Minneapolis, Minnesota                                s/John R. Tunheim_______
                                                       JOHN R. TUNHEIM
                                                             Chief Judge
                                                     United States District Court
